Title: [Diary entry: 25 October 1789]
From: Washington, George
To: 

Sunday 25th. Attended Divine Service at the Episcopal Church whereof Doctor Parker is the Incumbent in the forenoon, and the Congregational Church of Mr. Thatcher in the Afternoon. Dined at my Lodgings with the Vice President. Mr. Bowdoin accompanied me to both Churches. Between the two I received a visit from the Govr., who assured me that Indisposition alone had prevented his doing it yesterday, and that he was still indisposed; but as it had been suggested that the expected to receive the visit from the President, which he knew was improper, he was resolved at all hazds. to pay his Compliments to day. The Lt. Govr. & two of the Council to wit Heath & Russel were sent here last Night to express the Govrs. Concern that he had not been in a condition to call upon me so soon as I came to Town. I informed them in explicit terms that I should not see the Govr. unless it was at my own lodgings.